I ..




                          IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF OREGON

                                      MEDFORD DIVISION



       GREGORY L.,1                                               Case No. 1:18-cv-01608-MK
                                                                                     ORDER
                    Plaintiff,
             vs.

       COMMISSIONER OF SOCIAL SECURITY,

                    Defendant.


       AIKEN, District Judge:

             Magistrate    Judge    Mustafa      Kasubhai   has    filed   his    Findings   and

       Recommendation ("F&R'') (doc. 22) recommending that the decision of the

       Commissioner be AFFIRMED.          This case is now before me.            See 28 U.S.C. §

       636(b)(l)(B) and Fed. R. Civ. P. 72(b).




             1  In the interest of privacy, this opinion uses only the first name and the
       initial of the last name of the non-governmental party or parties in this case.
       Where applicable, this opinion uses the same designation for a non-governmental
       party's immediate family member.
       PAGE 1-ORDER
i   •


              No objections have been timely filed.          Although this relieves me of my

        obligation to perform a de novo review, I retain the obligation to "make an informed,

        final decision." Britt v. Simi Valley Unified Sch. Dist., 708 F.2d 452, 454 (9th Cir.

        1983), overruled on other grounds, United States v. Reyna-Tapia, 328 F.3d 1114,

        1121-22 (9th Cir. 2003) (en bane). The Magistrates Act does not specify a standard

        of review in cases where no objections are filed. Ray v. Astrue, 2012 WL 1598239, *1

        (D. Or. May 7, 2012).           Following the recommendation of the Rules Advisory

        Committee, I review the F&R for "clear error on the face of the record[.]" Fed. R. Civ.

        P. 72 advisory committee's note (1983) (citing Campbell v. United States District

        Court, 501 F.2d 196, 206 (9th Cir. 1974)); see also United States v. Vann, 535 U.S. 55,

        64 n.6 (2002) (stating that, "[i]n the absence of a clear legislative mandate, the

        Advisory Committee Notes provide a reliable source of insight into the meaning of' a

        federal rule). Having reviewed the file of this case and Magistrate Judge Clarke's

        order, I find no clear error.

               Thus, I adopt Magistrate Judge Kasubhai's F&R (doc. 22) in its entirety.

        Accordingly, the decision of the Commissioner. is AFFIRMED, and this case is

        dismissed.

               IT IS SO ORDERED.

               Dated this~~y of January, 2019.




                                                 Ann Aiken
                                         United States District Judge



        PAGE 2 -ORDER
